United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                August 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 07-40130
                          Summary Calendar


                          STATE OF TEXAS,

                                                  Plaintiff-Appellee,

                               versus

                    RICHARD JOHN FLORANCE, JR.,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
                for the Eastern District of Texas
                          (4:06-CV-510)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Richard John Florance, Jr., appeals the

district court’s sua sponte remanding this action, pursuant to 28

U.S.C. § 1447(c), to Texas state court.      Appellee has not filed a

brief.

     On 22 December 2006, Florance removed the underlying state-

court action to district court, relying, inter alia, on 28 U.S.C.

§ 1331 (federal-question jurisdiction). The State of Texas did not

move for remand.   Within 30 days of such removal, however, on 19


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
January 2007, the district court sua sponte remanded the action due

to Florance’s failure to attach to his removal notice a copy of the

underlying state-court pleadings, in violation of local court rule.

In so doing, the district court cited Corry v. City of Houston, 832

F.   Supp.   1095    (S.D.    Tex.    1993),     for   the   proposition      that   a

“district court may sua sponte remand a case for procedural defects

within thirty days of removal”. The district court did not provide

any other basis for remand.

      “Our standard of review as to determinations of jurisdiction

is plenary.”        Bogle v. Phillips Petroleum Co., 24 F.3d 758, 760

(5th Cir. 1994).         Along that line, “[a]n order remanding a case to

the State court from which it was removed is not reviewable on

appeal or otherwise ....”            28 U.S.C. § 1447(d).        Our court “ha[s]

construed the § 1447(d) prohibition against appellate review of

remand orders as being limited to those situations where the

district court’s remand order is grounded upon either subject

matter jurisdiction or a timely filed [28 U.S.C.] § 1447(c) motion

asserting a defect in removal”.               Albarado v. S. Pac. Transp. Co.,

199 F.3d 762, 764 (5th Cir. 1999); see also 28 U.S.C. § 1447(c).

      Because,      as   noted,   the    only    stated      remand   basis   was    a

procedural defect, § 1447(d) does not prohibit our reviewing the

remand order.        See Albarado, 199 F.3d at 764; see also Certain

Underwriters at Lloyd’s, London v. Warrantech Corp., 461 F.3d 568,

572 (5th Cir. 2006) (“for a remand order to be reviewable on

                                          2
appeal, the district court must ‘clearly and affirmatively’ state

a non-§ 1447(c) ground for remand”).

     Moreover, our court has held a “district court act[s] without

statutory authority when it sua sponte remand[s] ... on procedural

grounds”.   In re Allstate Ins. Co., 8 F.3d 219, 221 (5th Cir. 1993)

(vacating   district   court’s   sua   sponte   procedural-defect-based

remand order); see also Schexnayder v. Entergy Louisiana, Inc., 394
F.3d 280, 284 (5th Cir. 2004) (“[W]ithout a motion from a party,

[a] district court’s [procedural-defect-based] remand order is not

authorized by § 1447(c)”.).      The district court’s remand order,

therefore, exceeded its authority.         Accordingly, the order is

vacated, and this matter remanded to district court for further

proceedings consistent with this opinion.

                                                VACATED AND REMANDED




                                   3